Title: To George Washington from Major Benjamin Tallmadge, 20 February 1780
From: Tallmadge, Benjamin
To: Washington, George


          
            Sir
            Wethersfield [Conn.] Feby 20th 1780
          
          Your Excellency’s favour pr Col. Blaine, together with the two Phials & 20 Guineas have been duly recd—for the Guineas a Rect is enclosed—I have repeated Your Excellency’s instructions to C—— Junr—& forwarded to him both the Phials & money— The Severity of the Season (the Sound being froze over) has prevented the Communication with C—— as usual; as soon as the ice breaks up the Boat will cross again. I am &c.
          
            B.T.
          
        